Case 20-03190-sgj Doc 45-20 Filed 01/06/21   Entered 01/06/21 12:05:01   Page 1 of 3




                                EXHIBIT T
             Case 20-03190-sgj Doc 45-20 Filed 01/06/21              Entered 01/06/21 12:05:01          Page 2 of 3




From:                               Jim Dondero
Sent:                               Thursday, December 24, 2020 7:59 PM
To:                                 Scott Ellington
Subject:                            Fwd: Highland's Motion to Compromise Controversy with HarbourVest




Sent from my iPhone

Begin forwarded message:

       From: Jim Dondero
       Date: December 24, 2020 at 5:55:17 PM MST
       To: Michael Lynn
       Subject: Re: Highland's Motion to Compromise Controversy with HarbourVest

           Holy bananas..... make sure we object

       Sent from my iPhone



                  On Dec 24, 2020, at 3:21 PM, Michael Lynn wrote:


                  Fyi

                  Sent from my BlackBerry 10 smartphone.

                  From: Bryan Assink
                  Sent: Thursday, December 24, 2020 4:14 PM
                  To: Michael Lynn; John Bonds
                  Cc: John Wilson
                  Subject: Highland's Motion to Compromise Controversy with HarbourVest

                  Judge, attached is the 9019 motion filed today by Highland to compromise the HarbourVest
                  claims. The matter has been set at the same time as confirmation (even though that’s less than
                  21 days’ notice) on January 13, 2021 at 9:30 a.m. The notice of hearing states that responses
                  to the 9019 motion shall be filed no later than January 11, 2021 at 5:00 p.m.
                  The material terms of the settlement as stated in the motion are listed below:
                  The Settlement Agreement contains the following material terms, among others:
                        HarbourVest shall transfer its entire interest in HCLOF to an entity to be designated by
                           the Debtor;
                        HarbourVest shall receive an allowed, general unsecured, non‐priority claim in the
                           amount of $45 million and shall vote its Class 8 claim in that amount to support the
                           Plan;
                        HarbourVest shall receive a subordinated, allowed, general unsecured, non‐priority
                           claim in the amount of $35 million and shall vote its Class 9 claim in that amount to
                           support the Plan;

                                                                 1
Case 20-03190-sgj Doc 45-20 Filed 01/06/21              Entered 01/06/21 12:05:01            Page 3 of 3

           HarbourVest will support confirmation of the Debtor’s Plan, including, but not limited
            to, voting its claims in support of the Plan;
         The HarbourVest Claims shall be allowed in the aggregate amount of $45 million for
            voting purposes;
         HarbourVest will support the Debtor’s pursuit of its pending Plan of Reorganization;
            and
         The parties shall exchange mutual releases
   Bryan C. Assink, Associate
   Bonds Ellis Eppich Schafer Jones LLP
   420 Throckmorton St. | Suite 1000 | Fort Worth, Texas 76102
   office 817.779.4297 | fax 817.405.6902
   bryan.assink@bondsellis.com

   The information contained in this e‐mail message is intended only for the personal and
   confidential use of the recipient(s) named above. This message may be an attorney‐client
   communication and/or work product and as such is privileged and confidential. If the reader of
   this message is not the intended recipient or an agent responsible for delivering it to the
   intended recipient, you are hereby notified that you have received this document in error and
   that any review, dissemination, distribution, or copying of this message is strictly prohibited. If
   you have received this communication in error, please notify us immediately by e‐mail, and
   delete the original message. IRS Circular 230 Required Notice‐‐IRS regulations require that we
   inform you as follows: Any U.S. federal tax advice contained in this communication (including
   any attachments) is not intended to be used and cannot be used, for the purpose of (i)
   avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or tax‐related matter.




                                                    2
